DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

The examiner acknowledges the cancellation of claims 3, 8-9, and 11-14.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 205491590 U).

Regarding claim 1, Lin discloses a biologically temperature-controlled electronics shell component comprising: 
an outer shell body (Fig. 4 element 2) adapted to be combined with a device body (as shown in Fig. 4) of an electronic product (Fig. 4 element 1), with the device body having a heat source therein (as discussed in the Background), with the outer shell body including opposite inner and outer surfaces (as shown in Fig. 4) and at least one hole (Fig. 4 element 33) penetrating the inner and outer surfaces (as shown in Fig. 4); and 
an outer heat-conducting sheet (Fig. 4 elements 31 and 32) combined with the outer shell body and including opposite inner and outer end faces (as shown in Fig. 4 wherein the inner end is facing to the left) and at least one heat-conducting portion (Fig. 4 element 32), with the inner end face of the outer heat-conducting sheet facing the heat source of the electronic product (as shown in Fig. 4), wherein the at least one heat-conducting portion corresponds to the at least one hole in the outer shell body (as shown in Fig. 4), so that the heat-conducting portion can be contacted by a user through the hole (wherein the heat conducting portion extends through the hole to be accessible to the user), wherein the outer heat-conducting sheet further includes a periphery surrounding the heat-conducting portion and combined with the outer shell body (as shown in Fig. 4 wherein element 31 is shown to be combined with the outer shell body in such a way as to curve over and surround element 32), wherein the outer shell body is made of a plastic material (as discussed in at least the first paragraph of section “Contents of the Utility Model”), the outer heat-conducting sheet is made of a metal material (as discussed in at least the first paragraph of section “Contents of the Utility Model”), and the heat-conducting portion is composed of a convex portion protruding outward from the outer end face and fitted in the hole of the outer shell body (as shown in Fig. 4 wherein element 31 is shown to form a convex portion which protrudes outward from the outer end face in the hole element 33).
The examiner notes that the phrase “adapted to be combined with a device body having a heat source therein” is interpreted to only require the ability to so perform.  In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, and as such, the phrase “adapted to be combined with a device body having a heat source therein” is not being given significant patentable weight.  See also MPEP 2111.04.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN 205491590 U).

Regarding claim 2, Lin discloses the component as set forth in claim 1 above.
Lin does not expressly disclose wherein the electronic product is one of a mobile phone, a tablet device, a laptop computer, a WiFi relay unit, a LED lamp, a solar power connection box, a solar inverter and a wearable device, however, as the outer shell is “adapted to be combined with a device body of an electronic device” the outer shell is interpreted to only require the ability to so perform.   In the case of product claim, only the structure of the claim distinguishes over the prior art.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ 2d 1647 (1987).  Further it would have been obvious to one having ordinary skill in the art before the effective filing date that the digital equipment disclosed by Lin could be one of a mobile phone, a tablet device, a laptop computer, a WiFi relay unit, a LED lamp, a solar power connection box, a solar inverter and a wearable device, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious, thus one of ordinary skill in the art would be motivated by the common desire in the art to mitigate thermal buildup of an electronic device by combining the known electronic device with the component of Lin in order to mitigate such thermal buildup in the device, and further that it would be an obvious matter of engineering implementation to combine the component with such a known device.  KSR International Co. v Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 6, Lin discloses the component as set forth in claim 1 above and further the periphery of the outer heat-conducting sheet extending to a circumference of the inner surface of the outer shell body (as shown in Figs. 1 and 2).
Lin does not expressly disclose wherein the at least one hole includes a plurality of holes arranged adjacent to sides of the outer shell body, however it would have been obvious to one having ordinary skill in the art before the effective filing date to form at least a second hole in the outer shell body, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and one of ordinary skill in the art would have been motivated to make such a modification of the Lin component in order to increase the effective heat radiating portion of the outer heat-conducting sheet by providing a second radiating area at the bottom of the component similar to the convex radiating area shown in Fig. 4 as element 31.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 2 and 3 above, and further in view of Subba et al. (US 2018/0332150 A1).

Regarding claim 4, Lin discloses the component as set forth in claim 1 above.
Lin does not expressly disclose wherein the outer heat-conducting sheet is provided with a plurality of pinholes in which plastic is injected such that the periphery of the outer heat-conducting sheet is encased in the outer shell body for integral combination.
Subba teaches wherein metal sheet (Fig. 5 element 40) is provided with a plurality of pinholes (Fig. 5 element 44) in which plastic is injected such that the periphery of the metal sheet is encased in the outer shell body for integral combination (as discussed in Paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form pinholes in the metal outer heat-conducting sheet and inject the plastic of the outer shell to form an integral combination as taught by Subba and would have been motivated to make such a modification of the Lin component in order to prevent delamination of the outer heat-conducting sheet from the outer shell.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin as applied to claims 2 and 3 above, and further in view of de Traglia Amancio Filho et al. (US 2011/0131784 A1), henceforth “Filho”.

Regarding claim 5, Lin discloses the component as set forth in claim 1 above and further wherein the periphery of the outer heat-conducting sheet is provided with a flange (wherein the portions of the outer heat-conducting sheet elements 31 and 32 adjacent to the hole are interpreted to be a flange at each side of the hole respectively as they surround the edge of the hole).
Lin does not expressly disclose the outer end face of the outer heat-conducting sheet is provided with a plurality of sharpened convex granules, with the flange and the convex granules of the outer heat-conducting sheet being fused with the outer shell body such that the outer heat-conducting sheet is fused with the inner surface of the outer shell body.
Filho teaches an outer end face of a metal sheet is provided with a plurality of sharpened convex granules (Fig. 3 elements 4), and the convex granules of the outer metal sheet being fused with a plastic body such that the outer metal sheet is fused with an inner surface plastic body (as discussed in Paragraphs [0042] and [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sharpened convex granules such as those taught by Filho on the flange of the outer heat-conducting sheet of Lin in order to form a reliable mechanical joint between the outer heat-conducting sheet and the outer shell body, and one of ordinary skill in the art would be motivated to modify the component of Lin in this way in order to prevent delamination of the two materials of the component and ensure continued operation.


Allowable Subject Matter

Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim(s) 1, a combination of limitations that includes further comprising: a middle shell body installed inside the device body of the electronic product and including opposite inner and outer surfaces and a hole penetrating the inner and outer surfaces of the middle shell body; and an inner heat-conducting sheet combined with the middle shell body and corresponding to the heat source, with the inner heat-conducting sheet located between the outer heat-conducting sheet and the heat source and including a heat-conducting portion corresponding to the hole of the middle shell body, with the inner heat-conducting sheet further including a periphery surrounding the heat-conducting portion of the inner heat-conducting sheet and engaged with the middle shell body.  None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 10, as depending from, and therefore encompassing all of the features and limitations of, objected claim 7, this claim is objected to for similar reasons.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".


Response to Arguments

Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive. The applicant has argued that the Lin reference does not disclose wherein “the heat-conducting portion is composed of a convex portion protruding outward from the outer end face and fitted in the hole of the outer shell body”, however the examiner respectfully disagrees.  As the applicant pointed out in the arguments filed, Lin discloses in Fig. 4 that element 32 is connected with element 31, however appears to be suggesting that these are separate elements which can not be considered the “heat-conducting portion”.  The examiner has interpreted elements 31 and 32 to be a unitary part of the device’s heat-conducting portion, and as such meets the claims limitations of the heat-conducting portion protruding through a hole in the outer shell, and as show in Fig. 4, the element 3 (as described in the translation is comprised of elements 31 and 32, and protrudes through hole 33) forms a convex curve as it protrudes through said hole.
The applicant has further argued that the Lin reference does not disclose the heat-conducting sheet as being encased, however the examiner points out that the Lin reference is not relied upon to teach this limitation.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841